This Office action is in response to communications filed on 11/23/2020.
Claims 1-23 are pending.
DETAILED ACTION
Specification
The use of the term WI-FI, which is a trade name or a mark used in commerce, has been noted in this application (including the claims, e.g. see claim 11). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2-18 and 20-23, the limitations invoke, by reference, all of the limitations of claims 1 and 19, respectively. Therefore, claims 2-18 are rejected for the same reasons as set forth in claim 1, above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 7-10, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clark et al. (US 5970064 A, hereinafter Clark).
Regarding claim 1, Clark discloses a remote server (Fig. 2, a network controller 200) comprising:
a first interface coupled to a first communication unit (col. 12, lines 21-23, collecting information from switches (the communication units); col. 10, lines 52-55, the information transmitted to the 
the first interface receives a first set of collected data associated with a first network managed by the first communication unit (col. 12, lines 21-23, collecting information from switches (the communication units); col. 10, lines 52-55, the information transmitted to the network controller is from each switch (see also Fig. 7, each switch, including S2, transmits the information); col. 1, line 67, to col. 2, line 3, each switch manages devices attached to the switch (i.e. a network local to the switch), therefore, the collected information is associated to the network managed by each respective switch); 
a second interface coupled to a second communication unit (col. 12, lines 21-23, collecting information from switches (the communication units); col. 10, lines 52-55, the information transmitted to the network controller is from each switch (see also Fig. 7, each switch, including S5, transmits the information, interface to receive the information inherent)), 
the second interface receives a second set of collected data associated with a second network managed by the second communication unit (col. 12, lines 21-23, collecting information from switches; col. 10, lines 52-55, the information transmitted to the network controller is from each switch (see also Fig. 7, each switch, including S5, transmits the information); col. 1, line 67, to col. 2, line 3, each switch manages devices attached to the switch (i.e. a network local to the switch), therefore, the collected information is associated to the network managed by each respective switch), 
the second network being a different network than the first network (Fig. 2, switches S2 and S5 are different as they include different customer equipment devices (CEQs) attached to them); 
a memory coupled to the first and second interfaces, the memory stores the first and second sets of collected data (col. 12, lines 64-67, the information is "collected" by the network controller (collection implies storage)); 

a third interface coupled to the processor, the third interface transmits the at least one policy to the first communication unit that makes a performance-related adjustment within the first network based on the at least one policy (col. 12, lines 24-31, producing, as a result of the processing, at least one policy to be implemented by the switches; col. 13, lines 6-10, the policies are distributed from the network controller to the switches - interface to communicate the policy implied). 
Regarding claim 2, Clark discloses the remote server of claim 1 wherein the adjustment within the first network is an implementation of an algorithm (col. 17, line 54-65, in response to receiving policy data, selecting a decision table, based on a condition and quality of service information).
Regarding claim 3, Clark discloses the remote server of claim 1 where in the adjustment within the first network is a change in a parameter value (col. 13, lines 33-50, and col. 14, lines 44-61, parameters used by the switches to operate is evolved into new parameters).
Regarding claim 4, Clark discloses the remote server of claim 1 wherein the first communication unit reduces interference in the second network based on an implementation of the at least one policy within the first network (col. 12, lines 21-31, the new policies, when implemented by individual switches, will result in "optimized traffic control operation of the network as a whole" (i.e. the network of Fig. 2, which includes switches S1-S1 and thus the corresponding local networks, see col. 10, lines 8-12); col. 6, line 42, to col. 7, line 11, admission control is used to prevent a new connection from interfering with existing connections across the network).
Regarding claim 7, Clark discloses the remote server of claim 1 wherein the first and second sets of collected data comprise historical data (col. 13, lines 35-60, " Each switch transmits across the network, its current active policy data, optionally along with the corresponding current status data for 
Regarding claim 8, Clark discloses the remote server of claim 1 wherein the processor: generates a first control signal that is sent to the first communication unit at a first pre-defined time, the first control signal comprising a first policy adjustment to the first network (col. 14, lines 56-61 "After a predetermined optimization period, comprising a large number of passages through steps 1502-1506, or when no further significant improvement in the population occurs from generation to generation, in step 1507 the selected strings form the basis of the new policy data transmitted to the switches"; col. 16, lines 42-43, "Periodically, the population of strings, representing new policy data is transmitted to the switches in step 1507"); and 
generates a second control signal that is sent to the second communication unit at a second pre-defined time, the second control signal comprising a second policy adjustment to the second network (col. 14, lines 56-61 "After a predetermined optimization period, comprising a large number of passages through steps 1502-1506, or when no further significant improvement in the population occurs from generation to generation, in step 1507 the selected strings form the basis of the new policy data transmitted to the switches"; col. 16, lines 42-43, "Periodically, the population of strings, representing new policy data is transmitted to the switches in step 1507"). 
Regarding claim 9, Clark discloses the remote server of claim 8 wherein the first pre-defined time and the second pre-defined time are different (col. 16, lines 42-43, "Periodically, the population of strings, representing new policy data is transmitted to the switches in step 1507").
Regarding claim 10, Clark discloses the remote server of claim 8 wherein the first policy adjustment and the second policy adjustment are different (col. 16, lines 42-43, "Periodically, the population of strings, representing new policy data is transmitted to the switches in step 1507").
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (US 5970064 A) in view of Jaszewski et al. (US 5933420 A, hereinafter Jaszewski ).
Regarding claim 5, Clark discloses the remote server of claim 4.
Clark does not disclose that the at least one policy adjusts channel transmission characteristics of at least one wireless channel within the first network.
Jaszewski discloses at least one policy that adjusts channel transmission characteristics of at least one wireless channel within the first network (col. 3, lines 33-35, nodes on a network may be wireless access points; col. 5, lines 12-25, a network manager collects data pertaining to the wireless access points and generates a policy (new set of channel assignments) for the access points that, when implemented by the access points, results in the access points communicating with other devices without interference).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark in view of Jaszewski so that the at least one policy adjusts channel transmission characteristics of at least one wireless channel within the first network.

Regarding claim 6, the combined system of Clark and Jaszewski discloses the invention substantially as applied to claim 5, above, wherein the channel transmission characteristics comprise a modification to a transmission band across the at least one wireless channel within the first network (Jaszewski, col. 5, lines 12-25, a network manager collects data pertaining to the wireless access points and generates a policy (new set of channel assignments) for the access points; col. 1, lines 46-48, channels encompass bands).
Claims 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (US 5970064 A) in view of Malik et al. (US 20090059872 A1, hereinafter Malik).
Regarding claim 11, Clark discloses the remote server of claim 1 wherein the first and second communication units are access points (Fig. 2, the communication units are access points because they connect customer equipment devices  (and may be wireless, see col. 1, lines 16-18)).
Clark does not disclose that the access points are WI-FI access points. 
Malik discloses that access points may be WI-FI access points (¶[0017], access points may be WI-FI access points).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark in view of Malik for the access points to be WI-FI access points. 
One of ordinary skill in the art would have been motivated because well-known standards would facilitate implementation of wireless networks.
Regarding claim 12, Clark discloses the remote server of claim 1.
Clark does not disclose that the first and second communication units are cellular base stations.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark in view of Malik so that the first and second communication units are cellular base stations.
One of ordinary skill in the art would have been motivated because it would enable users with commonly used devices to make use of the network.
Regarding claim 13, the combined system of Clark and Malik discloses the invention substantially as applied to claim 12, above, wherein the first communication unit is a small cell base station (Malik, ¶[0018], the mobile devices may be mobile telephones; ¶[0019], the access points are for local area networks (small networks)).
Regarding claim 14, Clark discloses the remote server of claim 1.
Clark does not disclose that the first and second sets of collected data comprise RSSI measurements collected within the first and second networks.
Malik discloses that first and second sets of collected data comprise RSSI measurements collected within the first and second networks (¶[0028], collecting "signal strength indicators (RSSIs) from different access points" to transmit a policy to the access points (see ¶[0029]-[0030] and ¶[0047])).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark in view of Malik so that the first and second sets of collected data comprise RSSI measurements collected within the first and second networks.
One of ordinary skill in the art would have been motivated because it would improve the connectivity of user devices when multiple access points are present.
15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (US 5970064 A) in view of Malik (US 20090059872 A1), as applied to claim 14, above, and further in view of Roy et al. (US 2006/0187885 A1, hereinafter Roy).
Regarding claim 15, the combined system of Clark and Malik discloses the invention substantially as applied to claim 14.
The combined system of Clark and Malik does not disclose that the at least one policy adjusts a transmission rate of at least one channel within the first network.
Roy discloses that the at least one policy adjusts a transmission rate of at least one channel within the first network (¶[0061], a first station transmitting information to a second station, including a parameter (RSSI or SNR) and receiving, from the second station, a rate command (policy) indicating a preferred rate; ¶[0031], using an algorithm using the parameter (RSSI) and the preferred transmission rate (received from the second station)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined system of Clark and Malik in view of Roy so that the one or more algorithms use the parameter.
One of ordinary skill in the art would have been motivated because it would allow adaptation on networks with fading conditions (Roy, paragraph [0002])
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (US 5970064 A) in view of Roy (US 2006/0187885 A1).
Regarding claim 16, Clark discloses the remote server of claim 1.
Clark does not disclose that the first and second sets of collected data comprise collected measurements related to SNR across a plurality of wireless channels within the first and second networks.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark in view of Roy so that the first and second sets of collected data comprise collected measurements related to SNR across a plurality of wireless channels within the first and second networks.
One of ordinary skill in the art would have been motivated because it would allow adaptation on networks with fading conditions (Roy, paragraph [0002]).
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (US 5970064 A) in view of Roy (US 2006/0187885 A1), as applied to claim 16, above, and further in view of Raghothaman et al. (US 20100167771 A1, hereinafter Raghothaman).
Regarding claim 17, Clark discloses the remote server of claim 16.
The combined system of Clark and Roy does not disclose that the at least one policy adjusts a transmission power level across a first wireless channel within the plurality of wireless channels.
Raghothaman discloses at least one policy adjusts a transmission power level across a first wireless channel within the plurality of wireless channels (paragraph [0081], a first device determines a transmission power to be used by an access point; ¶[0076], providing power parameters to the access point).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined system of Clark and Roy in view of Raghothaman so that 
One of ordinary skill in the art would have been motivated because it would prevent interference between competing access points (Raghothaman, implied, see paragraph [0072]).
Allowable Subject Matter
Claims 19-23 would be allowable if they are amended or clarified via arguments to overcome 35 USC 112 rejections set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446